COOK, Judge
(concurring in part and dissenting in part):
I agree with the majority that the hairstyle regulation is constitutionally valid. I disagree, however, with the conclusion that the trial judge’s instructions were fatally flawed.
A number of statements in the principal opinion appear to be incompatible with previous decisions of this Court. For example, it is stated, in effect, that all the provisions of the regulation should be instructed upon by the judge, otherwise “the danger is great that the jury will misinterpret the applicable law.”
In United States v. Boone, 1 U.S.C.M.A. 381, 3 C.M.R. 115 (1952), the Court held that it was error for a judge to instruct on the several ways, specified by statute, in which desertion can be committed when the specification alleges only one of them. It suffices, however, to focus on the primary basis of my disagreement.
In United States v. Gohagen, 2 U.S.C.M.A. 175, 7 C.M.R. 51 (1953), the accused was charged with possessing, contrary to a general order, instruments, such as syringes and hypodermic needles, that could be used to administer narcotics. The order prohibited possession of such instruments, “except for household use or the treatment of disease.” The Court considered two questions. The first was whether the specification had to allege that the instruments possessed by the accused had not been possessed for any of the excepted uses; the Court answered that it did not. The second question was whether the Government had “to establish by proof that the accused was not to be found within the exceptions.” Id. at 176, 7 C.M.R. at 52. The Court also answered this question in the negative, quoting the following from Morrison v. California, 291 U.S. 82, 88-91, 54 S.Ct. 281, 284-85, 78 L.Ed. 664 (1934):
The decisions are manifold that within limits of reason and fairness the burden of proof may be lifted from the state in criminal prosecutions and cast on a defendant. The limits are in substance these, that the state shall have proved enough to make it just for the defendant to be required to repel what has been proved with excuse or explanation, or at least that upon a balancing of convenience or of the opportunities for knowledge the shifting of the burden will be found to be an aid to the accuser without *342subjecting the accused to hardship or oppression. .
For a transfer of the burden, experience must teach that the evidence held to be inculpatory has at least a sinister significance . . . or if this at times be lacking, there must be in any event a manifest disparity in convenience of proof and opportunity for knowledge, as, for instance, where a general prohibition is applicable to every one who is unable to bring himself within the range of an exception. . . . The list is not exhaustive. Other instances may have arisen or may develop, in the future where the balance of convenience can be redressed without oppression to the defendant through the same procedural expedient. The decisive considerations are too variable, too much distinctions of degree, too dependent in last analysis upon a common sense estimate of fairness or of facilities of proof, to be crowded into a formula. One can do no more than adumbrate them; sharper definition must await the specific case as it arises.
Applying Morrison to the facts of Gohagen, this Court said:
Having established possession by accused of a hypodermic syringe and needle, the prosecution had established a prima facie case. See Manual for Courts-Martial, United States, 1951, paragraph 213a; 21 USC § 188m. The possession thus shown was in its very essence, of sinister significance — and it was surely within the power of accused to prove with ease that his possession fell within an exception to the circular, if such was the case. He made no attempt whatever to do so. It is in no sense unfair or unjust to hold him accountable in the absence of his failure to explain. Williams v. United States, ... [78 U.S.App.D.C. 147, 138 F.2d 81 (1943)]. [2 U.S.C.M.A. at 177, 7 C.M.R. at 53.]
Here the regulation provides, in pertinent part: “Wigs or hair pieces will not be worn while on duty or in uniform except for cosmetic reasons to cover natural baldness or physical disfiguration.” AFM 35-10(Cl), paragraph l-12b(4), September 21, 1973. Undisputed evidence established that, while on duty, the accused wore a wig on the occasions set out in the specifications. If nothing else appeared in the record, under Gohagen, the judge would not have been required to instruct as to any instance when a wig might be worn without violating the regulation. There was, however, some evidence relevant to an exception, and the question, therefore, is whether that evidence was sufficient to require a specific instruction as to it.
Testifying as a defense witness, a dermatologist stated he had examined the accused’s head and had found, near the part line on the left side, a scar about two centimeters (slightly more than 3A of an inch) in length and a V2 to % of a centimeter (Vs to slightly more than a lU of an inch) in width. In the doctor’s opinion, the scar was a “physical disfigurement.” Not an iota of evidence, however, suggests that the accused wore a wig “for cosmetic reasons to cover” the scar, as required for the exception to be operative. The only evidence of the relationship between the scar and the accused’s wearing of a wig impels the conclusion that he wore a wig to conceal hair length that would otherwise be contrary to the style regulation. Thus, a witness, who testified he was a “close friend” of the accused and that he had seen him without the wig, stated that accused’s natural hair was “slightly longer than . . . that of his hair piece”; and, in a pretrial statement by the accused that was properly admitted into evidence, the accused said:
I wear a wig. The reason for this is I prefer to have my hair a little longer when I am out of uniform.
In his post-trial review to the convening authority, the staff judge advocate extensively discussed the law as to the necessity of instructions to be responsive to the issues in the case. He observed that the “time-honored” principle is that the instructions must be “ ‘tailored’ to the evidence present in the case.” He concluded, and I agree, that the evidence was “insufficient . to raise a requirement for an instruction” as to the right to wear a wig “for cosmetic reasons to cover . . . physical disfigu*343ration.” As I agree with his view of the law and his application of it to the facts of this case, I have extracted the following comments from his review:
In this case, the . [regulation] is clearly not within the class of cases requiring the government to negative the exception by proof. As recently as United States v. Jenkins, 22 USCMA 365, 47 CMR 120 (1973), the court considered a provision of AFM 35-10, paragraph 1-12(5), prohibiting beards and goatees, “except that a medical officer may grant a waiver of the wear of a beard for medical reasons.” In this class of cases, the court stated, the accused has the burden of bringing himself within the exception to the regulation, as reiterated in United States v. Mallow, 7 USCMA 116, 125, 21 CMR 242 (1956):
“[T]he legal burden placed on the accused is no more than to produce some evidence, regardless of its source, to raise reasonably an issue that he is within the excepted class. If he goes that far, he may raise reasonable doubt about his guilt, and in the final analysis, the burden does not shift from the Government to establish the offense beyond a reasonable doubt.”
From Mallow and related cases, it is clear that it is incumbent upon the accused to set up “this affirmative defense of coming within the exception,” so as to require an instruction. United States v. Fraser, 17 CMR 790, 794 (AFBR 1954).
Thus, the requirement to raise reasonably the affirmative defense, that is, to meet the requirements of the defense, is all the more significant, when a regulation contains an overall prohibition, with limited exceptions. It is incumbent upon the defense in these cases to show that it falls within the exception. Jenkins, supra; Mallow, supra; Fraser, supra; United States v. Blau, 5 USCMA 232, 17 CMR 232 (1954); United States v. Thompson, 3 USCMA 620, 14 CMR 38 (1954); United States v. Gohagen, 2 USCMA 175, 7 CMR 51 (1953); United States v. Durham, 6 CMR 320 (ABR 1952); United States v. Winters, 2 CMR 728 (AFBR 1951); cf. United States v. Landrum, 4 USCMA 707, 16 CMR 281 (1954) (instruction improperly denied on essential element of regulation, which prosecution was required to prove); United States v. Tucker, 17 USCMA 551, 38 CMR 349 (1968) (accused’s contradicted testimony was sufficient to raise an instructional issue — credibility is not the test).
The defense asserted continuously the exception was a physical disfiguration, when in fact, the essential element of the defense is “cosmetic reasons to cover . physical disfiguration.” There was no evidence indicating that the accused was entitled to wear the wig at the times in question for cosmetic reasons to cover the scar . . . .”
The accused, required under Mallow to move forward with a defense, did not meet his burden of reasonably raising an issue. (Compare the evidence in Jenkins, supra, where accused raised reasonably his entitlement to the exception.) He never indicated a cosmetic reason at the time of the offenses alleged. Thus, although the accused was shown to have a scar on his head, the evidence falls far short of establishing that such sear amounted to a physical disfiguration even in the accused’s own mind. There is absolutely no evidence tending to establish that the accused on the dates in question was wearing the wig for “cosmetic reasons” to cover a physical disfiguration. In fact the only direct evidence of a reason for wearing a wig comes from the accused’s own statement given to Lt. Col. Hill on 7 October 1974 (Prosecution Exhibit 4), wherein the accused stated, “My only problem as far as the Air Force is concerned is that I wear a wig. The reason for this is I prefer to have my hair a little longer when I am out of uniform.” Based on the foregoing, it is crystal clear that no instruction was necessary on the exception to the regulation. See United States v. Sikorski, 21 USCMA 345, 45 CMR 119 (1972).
For the reasons indicated, I would affirm the decision of the Court of Military Review.